ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
California Vending                         )      ASBCA No. 61024
                                           )
Under Contract No. IRW 14-374              )

APPEARANCE FOR THE APPELLANT:                     Mr. James Aspinall
                                                   Owner

APPEARANCES FOR THE GOVERNMENT:                   Raymond M. Saunders, Esq.
                                                   Army Chief Trial Attorney
                                                  MAJ Deirdre K. Baker, JA
                                                   Trial Attorney

                              ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 28 June 2017




                                                   ministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals



      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61024, Appeal of California Vending,
rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals